Citation Nr: 1818031	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  17-56 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating prior to May 4, 2010, and in excess of 70 percent from May 4, 2010 to March 16, 2014, for adjustment disorder with mixed depression and chronic anxiety.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1957 to May 1958 and from November 1958 to August 1960.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In order to clarify the nature of the issue on appeal, the Board notes that the RO initially granted the Veteran service connected for adjustment disorder with mixed depression and anxiety in November 2012 and assigned an initial rating of 70 percent as of May 4, 2010.  Thereafter, in March 2014, the RO granted a rating of 100 percent for such disability as of March 17, 2014.  Then, in September 2016, the RO granted an earlier effective date for service connection for this disability as of July 14, 2005 and assigned a noncompensable rating from that date until May 4, 2010.  Therefore, while the Veteran has the maximum available disability rating assigned for his psychiatric disability as of March 17, 2014, entitlement to higher ratings for the earlier rating periods are on appeal as reflected on the title page.

The Board also notes that the Veteran filed a VA Form 9 in regard to reopening a claim of service connection for a left eye disability.  However, as he requested a Board hearing in regard to this claim that has not yet been held, such claim is not presently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).


FINDINGS OF FACT

1.  Prior to May 4, 2010, the Veteran's adjustment disorder with mixed depression and chronic anxiety manifested by occupational and social impairment with deficiencies in most areas, but without total occupational and social impairment.
2.  Prior to March 17, 2014, the Veteran's adjustment disorder with mixed depression and chronic anxiety manifested by occupational and social impairment with deficiencies in most areas, but without total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to May 4, 2010, the criteria for an initial 70 percent rating for service-connected adjustment disorder with mixed depression and chronic anxiety, but no higher, have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9440 (2017).

2.  Prior to March 17, 2014, the criteria for a rating in excess of 70 percent for service-connected adjustment disorder with mixed depression and chronic anxiety are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, DC 9440 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Rating Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Under 38 C.F.R. § 4.130, most service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.

Under DC 9440, a 10 percent rating is warranted for chronic adjustment disorder where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Facts and Analysis

The Veteran contends that his service connected adjustment disorder should be rated 100 percent disabling for the entire appeal period.  In this regard, in a November 2017 statement, the Veteran's representative reported that the Veteran was homeless and abused substances during the period on appeal due to his service-connected psychiatric disability.  She also submitted an internet article discussing substance abuse co-existing with mental health disorders and a second internet article on homeless veterans.  In addition, the Veteran reported in a November 2017 VA Form 9 that he was incarcerated in Missouri following service and that the RO has not associated medical records from his period of imprisonment with the file.

The Board notes that the RO received a response from the Missouri Department of Corrections in November 2010 which stated that they do not have treatment records for the Veteran.  The Veteran was advised of this negative response in a November 2012 rating decision.  Accordingly, the Board finds that VA's duty to assist has been met with regard to such records.  See 38 C.F.R. § 3.159(c)(1), (e). 

Prior to the first evaluation of the Veteran's psychiatric disability for benefit purposes performed in October 2012, his post-service VA treatment records contain psychiatric assessments conducted during the period on appeal.  In the first such assessment from August 2006 a VA social worker reported that the Veteran was tangential in presentation with active cocaine use and that he appeared unable to fully follow the group discussion.  Similar assessments by VA treatment providers conducted during the period on appeal note that the Veteran exhibited tangential presentation, fair or poor insight and judgment, and intermittent periods of cocaine use.  In addition, during the first half of 2010 the Veteran reported being homeless.  During a July 2010 VA mental health status examination, a physician found the Veteran was slightly disheveled with a constricted affect, impaired insight and judgment, and some impairment in memory and attention.  However, the physician reported that his thought processes were mainly linear and that he was not experiencing hallucinations, delusions, or suicidal or homicidal thoughts.  Furthermore, the other psychiatric assessments during the period on appeal reflect that the Veteran was found to be alert and oriented to time and place and deny that he was experiencing suicidal or homicidal ideation.  He was also not noted as exhibiting gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior by any of the VA treatment providers.

Thereafter, the Veteran was examined in regard to his psychiatric disability in October 2012.  The examiner diagnosed the Veteran with adjustment disorder with mixed depression and anxiety and cocaine dependence in remission.  The examiner reported that it is not possible to differentiate the portion of the Veteran's impairment that is due to adjustment disorder and the portion that is due to cocaine use.  She explained that these conditions interact with each other and both contribute to impairment.  The examiner reported that the Veteran experiences symptoms of depressed mood, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbances of motivation and mood, and an inability to establish and maintain effective relationships.  She concluded that his psychiatric disability results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

Subsequently, the Veteran was afforded a VA examination in regard to his mental disorders March 17, 2014.  The examiner diagnosed the Veteran with chronic adjustment disorder with mixed depression and anxiety as well as cocaine abuse in sustained remission.  She reported that he was casually dressed, alert, and oriented.  She found his mood to be dysthymic with somewhat blunted affect and his memory, concentration, insight, and judgment to be fair.  The examiner also reported his thought processes were logical, goal-directed and that there was no evidence he experiences hallucinations or suicidal or homicidal ideation.  She found that he experiences symptoms of depressed mood, anxiety, suspiciousness, impaired judgment and abstract thinking, and disturbances of motivation and mood.  The examiner concluded that the Veteran's psychiatric disability results in total occupational and social impairment.

After engaging in a holistic analysis assessing the severity, frequency and duration of the Veteran's signs and symptoms, recognizing that the symptoms listed in the rating criteria are non-exhaustive examples and when looking at the effects determining the impairment level, the Board finds that an initial rating of 70 percent is warranted for his adjustment disorder.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013); Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017); Mauerhan v. Principi, 16 Vet. App. 436 442 (2002).  This is particularly the case when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In this regard, during the period on appeal, the Veteran has been found to exhibit symptoms indicative of a 70 percent rating including impaired insight and judgment, neglect of personal appearance, intermittently illogical or irrelevant speech, and impaired impulse control implied by substance abuse.  He was also unable to maintain housing for himself for a portion of this time period.  In addition, a 70 percent rating for the initial rating period is also indicated based on the October 2012 examiner's findings.  In this regard, the October 2012 examination was the first evaluation of the Veteran's psychiatric disability for compensation purposes and he was found to have impairment indicative of occupational and social deficiencies in most areas at such time.  The Board notes that, while the Veteran's psychological impairment during the initial period on appeal may have been related to intermittent substance abuse, the October 2012 examiner explained that it is not possible to differentiate his psychiatric impairment due to his adjustment disorder from his impairment due to substance abuse.  In addition, the October 2012 explained that his substance abuse is interrelated with his service-connected chronic adjustment disorder.

However, while an initial 70 percent rating is warranted, at no point during the period on appeal did the Veteran's adjustment disorder exhibit symptoms indicative of a rating in excess of 70 percent.  In this regard, neither the psychiatric assessments of the Veteran performed during VA treatment nor the October 2012 examiner found that the Veteran exhibited gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives or his own occupation or name.  In addition, while the March 17, 2014 VA examiner found that the Veteran does experience total occupational and social impairment due to his adjustment disorder, such disability is already evaluated as 100 percent disabling as of such date.

The Board notes that the Veteran's representative submitted internet articles regarding the relationship between psychiatric disorders and substance abuse as well as homelessness among veterans.  However, the articles submitted do not address the specific facts of the Veteran's case.  Thus, this evidence is insufficient to support a higher rating for his disability.  In addition, in evaluating the Veteran's disability, the Board has taken into account the impairment experienced by the Veteran caused by his substance abuse.  

In sum, when resolving reasonable doubt in the Veteran's favor, the preponderance of the evidence supports a rating of 70 percent, but no higher, for the Veteran's service-connected psychiatric disability prior to May 4, 2010.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  However, prior to March 17, 2014, the preponderance of the evidence is against a rating in excess of 70 percent for the Veteran's psychiatric disability.  As there is no doubt to be resolved, an increased rating for such period is not warranted.  Id.; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial schedular disability rating of 70 percent for adjustment disorder with mixed depression and chronic anxiety is granted prior to May 4, 2010, subject to the laws and regulations governing the payment of monetary awards.

A rating in excess of 70 percent prior to March 17, 2014 for adjustment disorder with mixed depression and chronic anxiety is denied.



____________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


